      2:20-cv-01566-DCN          Date Filed 10/02/20       Entry Number 21       Page 1 of 2



                                          LAW OFFICES
                               GEDNEY M. HOWE, III, P.A.
                                     8 CHALMERS STREET
                                     POST OFFICE BOX 1034
                                    CHARLESTON, S.C. 29402
                                      www.gedneyhowe.com
 GEDNEY M. HOWE, III                                                         TEL. (843) 722-8048
 ALVIN J. HAMMER                                                             FAX (843) 722-2140
 ROBERT J. WYNDHAM                                                      ghowe@gedneyhowe.com
                                                                     rwyndham@gedneyhowe.com

                                          October 2, 2020


VIA ECF

Clerk of Court
USDC District of South Carolina
Charleston Division

       Re:     Brian Hughs v. Royal Energy Resources, Inc., et al.
               Case No.: 2:20-cv-01566-DCN

Dear Sir/Madam:

        This letter is to confirm that pursuant to Local Rule 12.01 (D.S.C.), Plaintiff has agreed to
an extension of time until October 9, 2020 for Defendants Royal Energy Resources, Inc. and
William Tuorto to respond to Plaintiff’s Motion to Dismiss Defendants’ Counterclaims filed in
the above-referenced matter. Attached is email to Bob Mottern granting extension of time.
If you have any questions, please do not hesitate to contact me.

       With kind regards, I am

                                              Sincerely,


                                              GEDNEY M. HOWE, III, PA

                                              s/Robert J. Wyndham

                                              Robert J. Wyndham (Federal Bar #5275)
                                              rwyndham@gedneyhowe.com
Enclosure: as stated
2:20-cv-01566-DCN   Date Filed 10/02/20   Entry Number 21   Page 2 of 2
